                Case 18-12431-JKO          Doc 69      Filed 09/06/19      Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               FT. LAUDERDALE DIVISION
                                   www.flsb.uscourts.gov

In re:                                          Case No.: 18-12431-JKO

DWIGHT C. REYNOLDS MD,                          Chapter 11

           Debtor.
__________________________/

         UNITED STATES TRUSTEE’S MOTION TO DISMISS OR CONVERT CASE

         Nancy J. Gargula, United States Trustee for Region 21, pursuant to 11 U.S.C. §

1112(b), respectfully moves this Court to enter an order dismissing or converting this

case, and in support thereof states as follows:

         1.     On March 1, 2018, Dwight C. Reynolds MD (the “Debtor”) filed a petition for

relief under Chapter 11 of the Bankruptcy Code.

         2.     The United States Trustee has not appointed a committee of unsecured

creditors as of the date of filing of the instant motion.

         3.     The Debtor has failed to file the monthly operating reports (“MOR”) for the

last six (6) months (February 2019 – July 2019).

         4.     Additionally, the Debtor has failed to confirm a reorganization plan in the

almost eighteen (18) months that this bankruptcy case has been pending.1

                                             RELIEF REQUESTED

         5.     By way of this Motion, the United States Trustee seeks dismissal or

conversion of this case.



1
        The United States Trustee notes that although the Debtor filed a disclosure statement and a plan
of reorganization on April 18, 2019, no hearing has been set on the disclosure statement.

                                                   1
              Case 18-12431-JKO         Doc 69      Filed 09/06/19    Page 2 of 4




         6.   Dismissal or conversion of Chapter 11 cases is governed by Section

1112(b), which provides that a bankruptcy court shall convert or dismiss a case,

whichever is in the best interests of creditors and the estate, if the movant establishes

cause.

         7.   The term "cause" is not defined by the Bankruptcy Code, but Section

112(b)(4) lists sixteen (16) examples of cause which justify dismissal or conversion:

              A) substantial or continuing loss to or diminution of the estate
                   and the absence of a reasonable likelihood of
                   rehabilitation;
              (B) gross mismanagement of the estate;
              (C) failure to maintain appropriate insurance that poses a risk
                   to the estate or to the public;
              (D) unauthorized use of cash collateral substantially harmful
                   to 1 or more creditors;
              (E) failure to comply with an order of the court;
              (F) unexcused failure to satisfy timely any filing or reporting
                   requirement established by this title or by any rule
                   applicable to a case under this chapter;
              (G) failure to attend the meeting of creditors convened under
                   section 341(a) or an examination ordered under rule 2004
                   of the Federal Rules of Bankruptcy Procedure without
                   good cause shown by the debtor;
              (H) failure timely to provide information or attend meetings
                   reasonably requested by the United States trustee (or the
                   bankruptcy administrator, if any);
              (I) failure timely to pay taxes owed after the date of the order
                   for relief or to file tax returns due after the date of the order
                   for relief;
              (J) failure to file a disclosure statement, or to file or confirm a
                   plan, within the time fixed by this title or by order of the
                   court;
              (K) failure to pay any fees or charges required under chapter
                   123 of title 28;
              (L) revocation of an order of confirmation under section 1144;
              (M) inability to effectuate substantial consummation of a
                   confirmed plan;
              (N) material default by the debtor with respect to a confirmed
                   plan;
              (O) termination of a confirmed plan by reason of the
                   occurrence of a condition specified in the plan; and

                                                2
               Case 18-12431-JKO        Doc 69     Filed 09/06/19   Page 3 of 4




               (P) failure of the debtor to pay any domestic support obligation
                   that first becomes payable after the date of the filing of the
                   petition.

See 11 U.S.C. § 1112(b)(4).

       8.      In this case, the record supports a finding of cause, at a minimum, under

            a. §1112(b)(4)(A) where the Debtor continues to incur the administrative

expenses in this chapter 11 case, when there appears to be no likelihood of rehabilitation

as evinced by the Debtor’s failure to file MORs for the last six (6) months and the failure

to confirm a plan of reorganization in almost eighteen (18) months;

            b. §1112(b)(4)(B) where the Debtor’s failure to file MORs for the last six (6)

months and failure to confirm a plan in eighteen (18) months evinces, at a minimum, gross

mismanagement of his financial affairs; and

            c. §1112(b)(4)(F) where the Debtor has failed to file MORs for the last six (6)

months.

       9.      Moreover, without the benefit of review of the MORs for the last six (6)

months, the United States Trustee does not know whether additional grounds exist for

dismissal or conversion of this case.

       WHEREFORE, the United States Trustee respectfully requests the entry of an

order dismissing the above-captioned chapter 11 case, or converting this case to a case

under chapter 7; and for such other and further relief as the Court may deem just and

proper.

DATED:      September 6, 2019.

                                                    Nancy J. Gargula
                                                    United States Trustee
                                                    Region 21


                                               3
             Case 18-12431-JKO      Doc 69     Filed 09/06/19   Page 4 of 4




                                                /s/ Zana M. Scarlett
                                                Zana M. Scarlett, Trial Attorney
                                                Florida Bar No.: 626031
                                                U.S. Trustee’s Office
                                                51 SW 1st Ave., Room 1204
                                                Miami, FL 33130
                                                Phone: (305) 536-7285
                                                Fax: (305) 536-7360

                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Motion has been
served on the following parties on September 6, 2019, electronically through CM/ECF, on
parties having appeared electronically in the instant matter and that a copy hereof shall
be served by U.S. Mail, postage prepaid, on parties not appearing electronically:


Susan D. Lasky     ECF@suelasky.com , ecfsuelasky@gmail.com;
r48532@notify.bestcase.com

Paul L. Orshan      paul@orshanpa.com , seelenams@gmail.com

Steven Petri    steve.petri@usdoj.gov , Milton.pacheco@usdoj.gov ;
Shannon.patterson@usdoj.gov

Steven G. Powrozek       spowrozek@logs.com ,
electronicbankruptcynotices@logs.com


                                                /s/    Zana M. Scarlett
                                                Zana M. Scarlett, Trial Attorney




                                           4
